internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-119091-99 date date re legend decedent spouse son daughter child spouse child spouse child spouse cousin state x state x court state x law cite cite trust trust company date date date year year state x real_property dear this is in response to your letter dated date and subsequent correspondence requesting rulings under sec_2041 sec_2514 and sec_2601 of the internal_revenue_code concerning a proposed division of trust and the modification of the fiduciary succession provisions contained in trust plr-119091-99 decedent died testate a resident of state x pursuant to article fifth of decedent’s will decedent’s residuary_estate was distributed to a residuary_trust trust to be held for the benefit of spouse and decedent’s children article fifth designates son as trustee of trust article fifth sec_1 of decedent’s will provides that the trustee is to pay all of the net_income of trust to spouse during her lifetime pursuant to article fifth sec_2 upon the death of spouse one-half of the trust estate is to be distributed outright to son if living or to son’s issue if son predeceases spouse article fifth sec_3 provides that the residue of the trust estate after the distribution of one-half of the trust estate to son or son’s issue pursuant to article fifth sec_2 is to be retained in trust the trustee is to pay the net_income of trust to daughter for her care maintenance and support during daughter’s lifetime upon daughter’s death the trustee is directed to divide the trust estate into equal shares to be administered as separate trusts without being required to make a physical segregation of the trust estate one share to be held for the benefit of each child of daughter then living and one share for each deceased child of daughter with issue then living the trustee is to pay the net_income from each trust share to the beneficiary or beneficiaries of such trust for his or her proper care maintenance and support or education each trust established pursuant to article fifth sec_3 is to terminate as a whole or as to a beneficiary’s interest in such trust upon the death of such beneficiary article fifth sec_4 states generally that upon the termination of a_trust as to the whole or any part of the trust share the trustee is to pay and distribute such trust share and any undistributed_net_income attributable to such trust share to the person designated in decedent’s will to receive such share or to the issue of the beneficiary or beneficiaries thereof if then living by right of representation but if there should be no such issue then living then to my issue then living by right of representation article fifth sec_5 states that in any event all trusts created pursuant to decedent’s will shall terminate upon the death of the survivor of spouse and the issue of decedent and spouse who are living at the time of decedent’s death article fifth section states that if at any time or from time to time in the judgment of the trustee further funds are needed to provide for the comfortable maintenance or support of spouse or for the comfortable maintenance support or education of daughter or her issue to preserve the health of or to provide necessary medical or similar service for them or any of them or to meet emergencies due consideration being given to the income and other resources which plr-119091-99 may then be available to such person or persons and which shall be known to the trustee the trustee is hereby authorized and empowered to pay to or for the benefit of my said wife or child or daughter’s issue as the case may be out of the principal of the trust estate whether or not such beneficiary is at the time receiving or entitled to receive income hereunder but after my wife’s death only out of the trust estate which has been set_aside for such beneficiary or for his or her ancestor such sum or sums as the trustee may deem necessary or desirable for the purpose of affording the assistance or relief of which such person or persons may be in need the trustee shall be the sole and final judge of any such necessity and of the amounts required for the purpose the decision of the trustee made in good_faith to make or not to make any such payments shall be final and incontestable by anyone and no amounts so paid out need thereafter be restored to the principal of the trust estate nothing contained in this paragraph shall create any legal or equitable rights in any person or persons whatsoever article fifth sec_15 of decedent’s will provides that in the event son is deceased or unable or fails or refuses to act as or ceases to be trustee then decedent appoints trust company or its successor as substitute trustee with the same duties and powers to act in son’s place it is represented that spouse died survived by son and daughter subsequently daughter died in year survived by three children child child and child and son died in year pursuant to the terms of the article fifth sec_3 of decedent’s will the trust is currently administered as three shares one share for each of child child and child the trustee is required to pay to child child and child the net_income from the share set_aside for such child for his or her proper care maintenance and support or education additionally the trustee may make discretionary distributions of principal in certain circumstances as described in article fifth section to child child and child or their respective issue from the share set_aside for such child’s benefit son served as the sole trustee from the creation of trust on date until his death in year trust company declined to serve as successor trustee on date cousin was appointed successor trustee by order of state x court it is represented that there have been no additions of property to trust either actual or constructive since date the trust corpus currently consists of state x real_property and publicly_traded_securities on date state x court issued an order modifying trust contingent on receipt of a favorable ruling from the internal_revenue_service pursuant to the court order plr-119091-99 each separate share of trust will be divided into a separate trust one trust for the benefit of each of child child and child each new trust will continue to be administered pursuant to the terms of trust except for the modifications discussed below article fifth sec_15 of trust providing for trustee succession is deleted in its entirety and replaced with a new provision under the new provision child shall act as trustee of the trust for his benefit and may designate successor trustees if child and all his designees fail or cease to act as trustee his spouse spouse shall act as successor trustee child shall act as trustee of the trust for her benefit and may designate successor trustees if child and all her designees fail or cease to act as trustee her spouse spouse shall act as successor trustee finally child shall act as trustee of the trust for her benefit and may designate successor trustees if child and all her designees fail or cease to act as trustee her spouse spouse shall act as successor trustee article fifth section of trust will be modified by adding the following paragraph to such section anything in this paragraph to the contrary notwithstanding no trustee of any trust under this instrument may make any distribution of trust property that would relieve any legal_obligation of support owed by such trustee in addition the court order affirms that each separate trust will remain subject_to the law of state x however because each beneficiary will be the trustee of the trust for his or her own benefit the court order provides that each trust will be removed from continuing court supervision you have requested the following rulings the modifications to trust will not constitute the grant of a general_power_of_appointment under sec_2041 and sec_2514 to child child or child with respect to the resulting trusts established for the benefit of each beneficiary and the modifications to trust will not cause trust or the three resulting trusts to lose status under section of the tax_reform_act_of_1986 as exempt from the generation-skipping_transfer_tax under chapter of the code law and analysis ruling_request sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the plr-119091-99 decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except that a a power to consume invade or appropriate property for the benefit of the decedent relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment b a power_of_appointment created on or before date which is exercisable by the decedent only in conjunction with another person shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment sec_20_2041-1 states that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate except i joint powers to the extent provided in sec_20_2041-2 and sec_20_2041-3 and ii certain powers limited by an ascertainable_standard to the extent provided in sec_20_2041-1 a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent or his creditors sec_20_2041-1 provides that a power to consume invade appropriate income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment a power is limited by such a standard if the extent of the holder’s duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them as used in this subparagraph the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard examples of powers which are limited by the requisite standard are powers exercisable for the holder’s support support in reasonable comfort plr-119091-99 maintenance in health and reasonable comfort support in his accustomed manner of living education including college and professional education health and medical dental hospital and nursing expenses and expenses of invalidism in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power the definition of a general_power_of_appointment under sec_2514 is the same as provided in sec_2041 sec_25_2514-1 of the gift_tax regulations contains provisions similar to sec_20_2041-1 discussed above in determining whether property subject_to a power is limited within the meaning of sec_2041 the test is the measure of control_over the property by virtue of the grant of power ie whether the exercise of the power is restricted by definite bounds to satisfy this test the amount of property that could be consumed for the benefit of the donee need not be measurable or predictable rather the test under sec_2041 is the breadth of the power granted see 330_f2d_234 3rd cir cert_denied 379_us_836 lanigan v commissioner 45_tc_247 although the federal statute controls in determining how the powers and rights possessed by an individual are taxed state law prevails in determining the nature and extent of the powers and rights possessed by such persons see 309_us_78 1940_1_cb_229 thus whether a person’s power is limited by an ascertainable_standard relating to health education support or maintenance is a matter of state law state x law provides that notwithstanding the use of the terms like ‘absolute ’ ‘sole ’ or ‘uncontrolled’ by a settlor or testator a person who is a beneficiary of a_trust that permits the person either individually or as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself pursuant to a standard shall exercise that power reasonably and in accordance with the standard cite in addition state x law provides that unless a testator specifically provides otherwise by referring directly to state x law a person who is a beneficiary of a_trust that permits the person as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 this provision applies to any trust created under a document executed before date or any revocable_trust executed before that date if the settlor was incapacitated as of that date unless all parties_in_interest elect affirmatively not to be subject_to such provision through a written instrument delivered to the trustee that election shall be made on or before the latest of january plr-119091-99 three years after the date on which the trust became irrevocable or in the case of a revocable_trust where the settlor was incapacitated three years after the date on which the settlor became incapacitated cite in this case child child and child as trustee of his or her respective trust will have the power to distribute principal in the child’s sole discretion to or for the benefit of himself or herself pursuant to the terms of article fifth section of decedent’s will however under the instrument as modified no trustee of any trust may make any distribution of trust property that would relieve any legal_obligation of support owed by such trustee in addition under state x law unless a testator specifically provides otherwise a beneficiary of a_trust who is permitted as trustee to make discretionary distributions to or for the benefit of himself or herself may exercise that power in his or her favor only for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 it is represented that the parties_in_interest with respect to trust did not elect to opt_out of this statutory provision with respect to trust accordingly since under the court order the trusts resulting from the division of trust continue to be subject_to the law of state x the modification of trust appointing each child as trustee of the separate trust created for his or her benefit and granting the child the power to designate the successor trustees of such trust will not constitute the grant of a general_power_of_appointment under sec_2041 and sec_2514 to child child or child ruling_request sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_termination a taxable_distribution or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax provisions of chapter will not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of principal added to the trust after date or out of income attributable to principal so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c relating to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 the existing trust in this case is irrevocable because neither sec_2038 nor sec_2042 apply under the facts of this case sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is otherwise exempt from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 describes constructive plr-119091-99 additions to trusts in certain situations involving powers of appointment and relief from liability in general modifications that change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided for under the terms of a_trust will cause an exempt trust to lose its exempt status in this case we conclude that based on the facts presented and the terms of trust and because the trusts resulting from the division of trust continue to be subject_to the law of state x the modifications to trust as described above will not change the quality value or timing of any of the beneficial interests rights or expectancies provided for under the terms of trust accordingly we rule that the modifications pursuant to the court order will not cause trust or the three separate trusts to lose status as exempt from the application of the generation-skipping_transfer_tax imposed under sec_2601 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely office of the associate chief_counsel passthroughs and special industries george masnik chief branch enclosure copy for sec_6110 purposes
